Citation Nr: 1139918	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back disability, claimed as degenerative changes of the lumbar spine from residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1953 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic low back disability, claimed as degenerative changes of the lumbar spine from residuals of a low back injury. 

In an August 2011 hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his claim before the undersigned traveling Veterans Law Judge.  The Board notes that a transcript of this hearing has been obtained and associated with the Veteran's claims file for its review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

A chronic low back disability did not have its onset during active military service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active duty, nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA).

With respect to the service connection claim presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability; and effective date.

A letter issued in June 2007, prior to initial adjudication of this service connection claim, satisfied the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, because the notice that was provided before the service connection claim was first adjudicated was legally sufficient, VA's duty to notify in this case is satisfied.  In any case, since the Board has concluded in this appellate decision that the preponderance of the evidence is against the service connection claim on appeal, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claims.  In this regard, the Board notes that in July 2007, in response to VA's request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) determined that the Veteran's military records were likely to have been destroyed in the July 1973 fire at the NPRC's records storage facility in St. Louis, Missouri.  However, VA was able to obtain the surviving report of the Veteran's service separation medical examination, conducted in January 1955, as well as morning reports indicating that he was on authorized leave from his duty station for several days in November 1953 and November - December 1954, and these reports have been associated with the evidence.  In a letter sent to the Veteran in August 2007, VA notified him that his service records were likely to have been destroyed and furnished him with a NA Form 13055, instructing him to complete the form and provide details regarding locations and dates (preferably at least the month and year) of treatment of his claimed disabilities from other sources during service, so that VA could request a thorough search for alternative records that may support his claim, including military medical records in the possession of the National Archives and Records Administration (NARA).  In response, the Veteran submitted a NA Form 13055 dated in September 2007, in which he reported (in pertinent part) only that he was treated for a back injury from February 1952 to February 1953 at the "Aberdeen Proving Grounds Medical Facility" while attached to "Co. B. (Ordanance [sic]) Aberdeen Proving Grounds Md." but also indicated that his memory of treatment for the alleged precipitating low back injury was vague except that it occurred during the winter months.  Thusly, VA's development of the claim included a search for all available treatment records pertaining not only to the dates listed by the Veteran, but also to the winter months covered by the Veteran's period of active duty from January 1953 - January 1955.  The search, however, failed to yield any useful service treatment or dental records, or records from the Surgeon General's Office.  In an April 2009 certification letter, VA reported the efforts it undertook to develop the Veteran's claim and affirmed that all efforts to obtain his military records have been exhausted and further efforts to obtain them would be futile.  VA therefore concluded that the Veteran's military records (apart from those already obtained and associated with the claims file) were not available for inclusion into the evidence.  The Board notes that the Veteran has requested that VA further develop his claim so as to determine if a line-of-duty report was created during service pertaining to his alleged low back injury incident, which would substantiate his account of having sustained a low back injury during active duty.  However, as VA has concluded that there are no additional service records available following an exhaustive search, the Board finds that an attempt to obtain a speculative line-of-duty report would be a futile gesture in view of the development already undertaken in this regard.  In any case, as will be further discussed in this decision, the Board has conceded the credibility of the Veteran's account of sustaining a back injury during active duty.

In regard to the post-service evidence, the Board observes that private medical reports and a statement from a licensed massage therapist, which show treatment of the Veteran for his complaints of persistent low back pain with sciatica due to chronic degenerative changes of his lumbosacral spine, have been obtained and associated with the evidence.  These records are dated in 2007 and address the current state of his low back diagnoses.  To the extent that the Veteran has reported receiving post-service back treatment as early as approximately 10 years after his discharge from active duty in January 1955, he himself has conceded that these records and other records relating to his back treatment received from now-retired physicians are no longer available.  In any case, pursuant to the Veteran's request at his August 2011 hearing, the Board held the record open for 30 days so that he could attempt to obtain and submit additional evidence in support of his claim.  Having been afforded this opportunity, in September 2011 VA received copies of a private orthopedic evaluation of the Veteran's lumbosacral spine that was conducted in February 2007, accompanied by a waiver of first review by the agency of original jurisdiction.  This evidence, however, is duplicative of medical records already received by VA in August 2007, which have been associated with the claims file and previously considered on the merits.  The Veteran has not otherwise identified additional relevant obtainable evidence that he requests VA to obtain on his behalf.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his service connection claim, and that VA, for its part, has conducted an exhaustive search in good faith to obtain all possible government records relating to the Veteran's military service.  Notwithstanding the largely unsuccessful efforts of VA, the Veteran's service separation examination report from January 1955 has been obtained and associated with the evidence, as well as private medical records showing treatment for back complaints in 2007, without reference to any back problems from active service.  

Although the Veteran was not provided with a VA examination addressing the claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's back claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the Veteran's statements regarding continuity of his low back symptom since service are not credible, and as his statements constitute the only evidence in the present appeal averring a link between his claimed disability and service, the third element of the McLendon test have not been met (i.e., an indication that the current disability may be associated with the in-service event).  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his back disability, as described above, is sufficient to decide the claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources as any nexus opinion associating the current back disability would, in view of the current record, be speculative.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that it has a heightened obligation to consider carefully the benefit-of-the-doubt rule and that its decision must contain a careful and thorough explanation of its findings and conclusions when the Veteran's service treatment records are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of back pain in service will permit service connection for degenerative joint or disc disease or arthritis of the lumbosacral spine, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran does not have any service-connected disabilities at the present time.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Factual background and analysis: Entitlement to service connection for a chronic low back disability, claimed as degenerative changes of the lumbar spine from residuals of a low back injury.

In his hearing testimony before the Board and written statements in support of his claim, the Veteran alleges that during service, approximately in late 1954 - early 1955, he sustained a low back injury after office movers accidentally dropped a heavy file cabinet on his back while he was seated at a desk typing a report.  He reportedly received treatment and X-rays of his back immediately afterwards, and then was released and returned to duty that same day.  He stated that he received treatment for back pain twice in service thereafter, before separating from active duty in January 1955.  

Post-service, he reported that he continued to experience chronic low back pain since the in-service injury.  He reported that he first obtained medical treatment from private sources as early as approximately 10 years after leaving service.  He initially sought treatment from VA, but was rebuffed on the grounds that it was not a service-connected disability.  His back pain symptoms gradually worsened over the course of time, culminating in an especially painful episode in 2007, when he was overcome with such intense low back pain that he was unable to leave his bed.

Morning reports from the Veteran's military unit indicate that he was on authorized leave from his duty station for several days in November 1953 and November - December 1954, although the reports do not identify whether or not the leave was granted for health or personal reasons.  The Veteran's available service treatment records consist solely of his separation examination report from January 1955, which shows that his spine and musculoskeletal system were clinically normal at the time of his discharge from active duty.  

Private medical records dated in 2007 show that the Veteran, who is in his mid-to-late 70s, received conventional treatment and massage therapy for his complaints of low back pain with pain radiating down his right lower extremity, which were attributed to diagnoses (established on X-ray and CT scan) of spondylosis, sciatica, degenerative disc disease, osteoarthritis, severe degenerative changes of L1-L4 with facet hypertrophy at L5-S1 and osteophyte formation, and mild loss of lordotic curvature of the lumbosacral spine.  Significantly, the medical imaging studies demonstrated no evidence of fracture or dislocation.  Of note is that a February 2007 treatment report shows that the Veteran had reported onset of his low back pain commencing five weeks earlier.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic low back disability.  Even conceding that his account of injuring his back in service is credible, his service separation examination in January 1955 found his spine and musculoskeletal system to be normal, which is evidence indicating that there were no disabling residuals attributable to this injury that were present at the time of his discharge from active duty.  

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for up to a decade thereafter.  The Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between current low back disability and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that a chronic low back disability did not manifest during service or for many years thereafter.

In addition to the lack of evidence showing that a low back disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current low back diagnoses to the Veteran's military service.  As noted above, the record shows that there were no clinical indications of a low back disorder on separation from service.  The private treatment reports from February 2007 show that the Veteran reported onset of his low back symptoms only five months prior.  Furthermore, the reports associated with the current medical imaging studies from 2007 do not contain any clinical indication that the Veteran's current bony abnormalities of his lumbosacral spine are due to fracture, and there is no notation indicating that they are otherwise traumatic in nature, or are residuals of an old traumatic injury.

The Board does acknowledge the credibility of the Veteran's account that he injured his low back during service as a result of having a file cabinet accidentally dropped on him.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., sustaining an injury and experiencing pain in service and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he injured his low back in service and experienced low back pain thereafter.  However, as the evidence of record does not demonstrate that he is trained medical professional, he is not competent to state that he had a diagnosis of a chronic low back disability in service, or otherwise provide an opinion linking his current orthopedic diagnoses to his in-service injury.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

To the extent that the Veteran alleges that he had onset of a chronic low back disability manifested by recurring back pain since service, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing an abnormal clinical finding relating to his low back on separation from service.  As such, there is affirmative evidence actually showing that he did not have low back problems at service separation.

In addition, the Veteran reported that he did not seek treatment for his low back symptoms for approximately a decade following his period of service.  Indeed, private medical records from February 2007 indicate onset of his low back symptoms only about five weeks earlier, thereby contradicting his account of having ongoing and chronic low back symptoms since active duty.   

Thus, the Veteran's factual assertion that he had continuity of low back symptomatology ever since service is not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, the Board finds that the Veteran's reported history is not credible for purposes of establishing chronicity of low back symptoms extending all the way back to his period of active duty and thus a nexus with military service.

Based on the foregoing, the Board finds that a chronic low back disability did not manifest in service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection in this regard.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a chronic low back disability, claimed as degenerative changes of the lumbar spine from residuals of a low back injury, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


